The State's Attorney has moved for the appointment of a time for the execution of the judgment by which sentence of death was pronounced against the defendant by the Superior Court in New Haven county. This motion rests upon the assumption that General Statutes, § 1522, as amended by the Public Acts of 1905, p. 295, Chap. 70, applied to the present case. That provides that when, by reason of the pendency of an appeal to this court from a judgment of sentence to death, such judgment shall not be executed at the time assigned therefor, if no error be found, this court, after its decision on such appeal, shall appoint the time for the execution of said judgment, and its clerk shall issue a writ of execution accordingly. *Page 34 
The judgment of the Superior Court against the defendant was that he should be hanged on the first day of April, 1908. On March 16th, 1908, he was granted a reprieve by the Governor until the first day of July, 1908. That day is still in the future. The judgment of the Superior Court could not be executed at the time assigned therefor by that court, by reason of the reprieve. Our decision on the appeal was announced before the expiration of the time for which the reprieve was granted. The reprieve appointed a new time for the execution of the sentence. Thereupon that became the time legally assigned for its execution.
Under our decision on the appeal, the judgment, of which the sentence of death formed a part, stands good. The warrant of execution is therefore to be issued upon it by the clerk of the Superior Court.
   The motion is denied.
In this opinion the other judges concurred.